DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2021 has been entered.
Claims 1, 4, 5, 7, 9, 10, 13, 14, 16 and 18-26 are pending, claims 2, 3, 6, 8, 11, 12, 15 and 17 having been cancelled and claims 21-26 having been newly added.

Claim Rejections - 35 USC § 112
The rejection of claims 7 and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn based on Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 5, 7, 10, 13, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2012/0067847 to Sakurai et al. in view of U.S. Patent App. Pub. No. 2010/0012157 to Sellmer, U.S. Patent App. Pub. No. 2008/0196835 to Baldy et al., U.S. Patent No. 6,494,220 to Matsuda et al., U.S. Patent App. Pub. No. 2014/0231012 to Hinode et al. and JP2012-037770A to Koike (see machine translation).
As to claim 1, Sakurai discloses a substrate processing method arranged to process a substrate using processing liquid (see Sakurai Abstract), the method comprising: a processing liquid discharging step of discharging liquid through a nozzle toward a predetermined supply region on the main surface of a substrate held on a substrate holder within a chamber, the processing liquid discharging step including a step of supplying a chemical liquid onto the main surface of the substrate and a step of supplying a rinse liquid onto the main surface of the substrate (see Sakurai Fig. 1, wafer 36 on holder 4 in chamber 1 with liquid dispense nozzle 15; paragraphs [0026], [0066]-[0075]); a humidified gas supplying step of supplying humidified gas having a humidity higher than a humidity within the chamber onto the main surface of the substrate (see Sakurai paragraphs [0019], [0059], [0064]-[0066]); and a drying step of the substrate after the processing liquid discharging step to spin off the liquid component from the main surface of the substrate (see Sakurai paragraphs [0076]-[0077]) wherein the humidified gas supplying step is started before the start of the liquid discharging step (see Sakurai paragraphs [0059]-[0060]).  
Sakurai does not explicitly disclose a liquid supplying step of discharging a liquid through a nozzle toward a region including the supply region prior to the processing liquid discharging step.  It is known in the art that substrate processing methods include multiple steps, including pre-rinse steps prior to the etching of a substrate (see, e.g., Sellmer paragraph [0025]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include a pre-rinse step prior to etching as is known in the art to clean the wafer prior to etching as disclosed by Sellmer where Sellmer discloses that the liquid can be water (read as neutralizing liquid).  
While the combination of Sakurai and Sellmer does not explicitly disclose that the humidified gas supplying step is ended at a predetermined termination timing before the start of the neutralizing liquid supplying step and before the drying step, selection of the start and termination of the humidified 
While the combination of Sakurai and Sellmer discloses that the substrate is rotated during processing, Sakurai does not explicitly disclose that the substrate is rotated during the drying step.  Spin drying is well known in the art and does not provide patentable significance (see, e.g., Baldy paragraph [0056] and Matsuda col. 5, lines 44-50).  It would have been obvious to one of ordinary skill in the art at the time of filing to include spin drying in the drying step as is well known in the art to improve drying.
While Sakurai discloses that the chamber includes a ceiling that defines a space in which the substrate holder is accommodated (see Sakurai Fig. 1, ref.#1) and that the humidified gas is supplied while rotating the substrate around the predetermined axis (see Sakurai paragraphs [0060]-[0064] where the chamber is humidified while processing/rotating the substrate), the combination of Sakurai, Sellmer, Baldy and Matsuda does not explicitly disclose that the humidified gas supplying step comprises a step of blowing the humidified gas through a humidified gas nozzle accommodated within the chamber onto a region including the supply region on the main surface of the substrate while rotating the substrate around the predetermined rotational axis, and the humidified gas nozzle is accommodated within the chamber and the humidified gas nozzle discharges the humidified gas at a position closer to the main surface of the substrate held on the substrate holder than to the ceiling. Use of gas nozzles accommodated within a chamber to supply humidified gas at a position closer to the main surface of the substrate held on a substrate holder is known in the art (see Hinode paragraphs [0161]-[0162] and Koike Fig. 3, ref.#11, paragraph [0043]).  It would have been obvious to one of ordinary skill in the art at the 
Regarding the recitation “to remove electrical charges carried on the substrate,” it is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages. Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art (see Leinoff v. Louis Milona & Sons, Inc., 220 USPQ 845 (CAFC 1984)).  Furthermore, it is noted that Koike discloses the benefits of using humidified gas to remove static charges (see Koike paragraph [0033]).
As to claim 4, as discussed above, Sakurai discloses that the drying step is to decrease the humidity near the wafer in order to shorten the drying time (see Sakurai paragraph [0077]) and one of ordinary skill in the art at the time of filing would understand said disclosure as disclosing termination of the humidified gas before the drying step in order to shorten the drying time and selection of the termination of the humidified gas step is within one of ordinary skill in the art.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to terminate the humidified gas at the end of the processing liquid discharging step since the purpose of the humidified gas is to improve uniformity during the processing of the substrate (see Sakurai paragraphs [0064]-[0066]).
As to claim 5, the combination of Sakurai, Sellmer, Baldy, Matsuda, Hinode and Koike discloses, in parallel with the spin-drying step, a dehumidified gas supplying step of supplying a dehumidified gas with a humidity lower than a humidity of the humidified gas onto the main surface of the substrate (see Sakurai paragraphs [0076]-[0077] disclosing dry nitrogen gas supply; Baldy paragraph [0056] and Matsuda col. 5, lines 44-50 disclosing parallel spin drying and dry gas supply to improve drying).
As to claim 7, Sakurai discloses a substrate processing method arranged to process a substrate using processing liquid (see Sakurai Abstract), the method comprising: a processing liquid discharging step of discharging liquid through a nozzle toward a predetermined supply region on the main surface of a substrate held on a substrate holder within a chamber, the processing liquid discharging step including a step of supplying a chemical liquid onto the main surface of the substrate and a step of supplying a rinse liquid onto the main surface of the substrate (see Sakurai Fig. 1, wafer 36 on holder 4 in chamber 1 with liquid dispense nozzle 15; paragraphs [0026], [0066]-[0075]); a humidified gas supplying step of supplying humidified gas having a humidity higher than a humidity within the chamber onto the main surface of the substrate (see Sakurai paragraphs [0019], [0059], [0064]-[0066]); and a drying step of the substrate after the processing liquid discharging step to spin off the liquid component from the main surface of the substrate (see Sakurai paragraphs [0076]-[0077]) wherein the humidified gas supplying step is started before the start of the liquid discharging step (see Sakurai paragraphs [0059]-[0060]).  
Sakurai does not explicitly disclose a liquid supplying step of discharging a liquid through a nozzle toward a region including the supply region prior to the processing liquid discharging step.  It is known in the art that substrate processing methods include multiple steps, including pre-rinse steps prior to the etching of a substrate (see, e.g., Sellmer paragraph [0025]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include a pre-rinse step prior to etching as is known in the art to clean the wafer prior to etching as disclosed by Sellmer where Sellmer discloses that the liquid can be water (read as neutralizing liquid).  
While the combination of Sakurai and Sellmer does not explicitly disclose that the humidified gas supplying step is ended at a predetermined termination timing before the start of the neutralizing liquid supplying step and before the drying step, selection of the start and termination of the humidified gas step is within one of ordinary skill in the art (see Sakurai paragraphs [0057]-[0060] where the humidity is adjusted after the wafer is placed on the holder and prior to processing).  Furthermore, 
While the combination of Sakurai and Sellmer discloses that the substrate is rotated during processing, Sakurai does not explicitly disclose that the substrate is rotated during the drying step.  Spin drying is well known in the art and does not provide patentable significance (see, e.g., Baldy paragraph [0056] and Matsuda col. 5, lines 44-50).  It would have been obvious to one of ordinary skill in the art at the time of filing to include spin drying in the drying step as is well known in the art to improve drying.
While Sakurai discloses that the chamber includes a ceiling that defines a space in which the substrate holder is accommodated (see Sakurai Fig. 1, ref.#1) and that the humidified gas is supplied while rotating the substrate around the predetermined axis (see Sakurai paragraphs [0060]-[0064] where the chamber is humidified while processing/rotating the substrate), the combination of Sakurai, Sellmer, Baldy and Matsuda does not explicitly disclose that the humidified gas supplying step comprises a step of discharging the humidified gas through a humidified gas nozzle accommodated within the chamber toward the main surface of the substrate and radially along the main surface of the substrate thereby forming in a vicinity of the main surface of the substrate, a gas flow of the humidified gas flowing along the main surface of the substrate. Use of gas nozzles accommodated within a chamber to supply humidified gas at a position closer to the main surface of the substrate held on a substrate holder is known in the art (see Hinode paragraphs [0161]-[0162] and Koike Fig. 3, ref.#11, paragraph [0043] where Hinode discloses that it is known to supply humidified gas radially and Koike discloses the gas nozzle supplying humidified gas toward the main surface of the substrate and where combining known elements is prima facie obvious – see MPEP 2143(I)(A)).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a humidified gas nozzle to supply humidified gas onto the 
Regarding the recitation “to remove electrical charges carried on the substrate,” it is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages. Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art (see Leinoff v. Louis Milona & Sons, Inc., 220 USPQ 845 (CAFC 1984)).  Furthermore, it is noted that Koike discloses the benefits of using humidified gas to remove static charges (see Koike paragraph [0033]).
As to claim 10, Sakurai discloses a substrate processing apparatus arranged to process a substrate using processing liquid (see Sakurai Abstract), the apparatus comprising: a chamber (see Sakurai Fig. 1, ref.#1); a substrate holding unit accommodated within the chamber to hold a substrate (see Sakurai Fig. 1, ref.#4); a rotating unit for rotating the substrate held on the substrate holding unit about a predetermined rotational axis (see Sakurai Fig. 1, ref.#3); a processing liquid supplying unit having a nozzle for discharging liquid therethrough toward the main surface of the substrate held on the substrate holding unit to supply the liquid onto the main surface of the substrate, the processing liquid supply including a chemical supply that supplies a chemical liquid onto the main surface of the substrate and a rinse liquid supply that supplies a rinse liquid onto the main surface of the substrate (see Sakurai Fig. 1, ref.#15 and 25); a humidified gas supplying unit for supplying humidified gas with a humidity higher than a humidity within the chamber onto the main surface of the substrate held on the substrate holding unit (see Sakurai Fig. 1, ref.#9 and 11; paragraph [0019] and [0059]); and a controller for controlling the liquid supplying unit and the humidified gas supplying unit (see Sakurai Fig. 1, ref.#38), wherein the controller is arranged to execute a step of supplying the chemical liquid onto the main surface of the substrate by the chemical supply and a rinse liquid supply (see Sakurai paragraphs [0026], 
Sakurai does not explicitly disclose another liquid supply through a nozzle where the controller is further arranged to supply said liquid through the nozzle toward the supply region where the chemical liquid is to be supplied on the main surface of the substrate prior to the supply of the chemical liquid.  It is known in the art that substrate processing apparatuses and methods include liquid supplies and multiple steps, including a pre-rinse liquid supply and step prior to the etching of a substrate (see, e.g., Sellmer paragraph [0025]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include a pre-rinse supply and step prior to etching as is known in the art to clean the wafer prior to etching as disclosed by Sellmer where Sellmer discloses that the liquid can be water (read as neutralizing liquid).
 Regarding the recitation that the controller is further arranged to start the humidified gas supplying step before a start of the neutralizing liquid supplying step and to end the humidified gas supplying step at a predetermined termination timing after the start of the neutralizing liquid supplying step and before the spin drying step, Sakurai discloses that the humidified gas supplying step is started before the start of the liquid discharging step (see Sakurai paragraphs [0059]-[0060]).  In addition, the selection of the start and termination of the humidified gas step is within the skill of one of ordinary skill in the art (see Sakurai paragraphs [0057]-[0060] where the humidity is adjusted after the wafer is placed on the holder and prior to processing).  While Sakurai does not explicitly disclose that the humidified gas supplying step is ended at a predetermined termination timing after the start of the liquid discharging step and before the drying step, selection of the termination of the humidified gas step is within one of 
While Sakurai discloses that the substrate is rotated during processing, Sakurai does not explicitly disclose that the substrate is rotated during the drying step.  Spin drying is well known in the art and does not provide patentable significance (see, e.g., Baldy paragraph [0056] and Matsuda col. 5, lines 44-50).  It would have been obvious to one of ordinary skill in the art at the time of filing to include spin drying in the drying step as is well known in the art to improve drying.
While Sakurai discloses that the chamber includes a ceiling that defines a space in which the substrate holder is accommodated (see Sakurai Fig. 1, ref.#1) and that the humidified gas is supplied while rotating the substrate around the predetermined axis (see Sakurai paragraphs [0060]-[0064] where the chamber is humidified while processing/rotating the substrate), the combination of Sakurai, Sellmer, Baldy and Matsuda does not explicitly disclose that the humidified gas supply and the humidified gas supplying step comprises a step of blowing the humidified gas through a humidified gas nozzle accommodated within the chamber onto a region including the supply region on the main surface of the substrate while rotating the substrate around the predetermined rotational axis, and the humidified gas nozzle is accommodated within the chamber and the humidified gas nozzle discharges the humidified gas at a position closer to the main surface of the substrate held on the substrate holder than to the ceiling. Use of gas nozzles accommodated within a chamber to supply humidified gas at a position closer to the main surface of the substrate held on a substrate holder is known in the art (see Hinode paragraphs [0161]-[0162] and Koike Fig. 3, ref.#11, paragraph [0043]).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a humidified gas nozzle to supply humidified gas onto the substrate surface as disclosed by Hinode/Koike and the results would have been 
Regarding the recitation “to remove electrical charges carried on the substrate,” it is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages. Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art (see Leinoff v. Louis Milona & Sons, Inc., 220 USPQ 845 (CAFC 1984)).
While the combination of Sakurai, Sellmer, Baldy and Matsuda does not explicitly disclose the specific resistances of the liquids, the apparatus is fully capable of storing and supplying various liquids and the selection of the liquids is within the skill of one of ordinary skill in the art.
As to claim 13, as discussed above, Sakurai discloses that the drying step is to decrease the humidity near the wafer in order to shorten the drying time (see Sakurai paragraph [0077]) and one of ordinary skill in the art at the time of filing would understand said disclosure as disclosing termination of the humidified gas before the drying step in order to shorten the drying time and selection of the termination of the humidified gas step is within one of ordinary skill in the art.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to terminate the humidified gas at the end of the rinse liquid supply step since the purpose of the humidified gas is to improve uniformity during the processing of the substrate (see Sakurai paragraphs [0064]-[0066]).
As to claim 14, the combination of Sakurai, Sellmer, Baldy, Matsuda, Hinode and Koike discloses, in parallel with the spin-drying step, the controller configured to perform a dehumidified gas supplying step of supplying a dehumidified gas with a humidity lower than a humidity of the humidified gas onto the main surface of the substrate (see Sakurai paragraphs [0076]-[0077] disclosing dry nitrogen gas supply; Baldy paragraph [0056] and Matsuda col. 5, lines 44-50 disclosing parallel spin drying and dry gas supply to improve drying).
As to claim 16, Sakurai discloses a substrate processing apparatus arranged to process a substrate using processing liquid (see Sakurai Abstract), the apparatus comprising: a chamber (see Sakurai Fig. 1, ref.#1); a substrate holding unit accommodated within the chamber to hold a substrate (see Sakurai Fig. 1, ref.#4); a rotating unit for rotating the substrate held on the substrate holding unit about a predetermined rotational axis (see Sakurai Fig. 1, ref.#3); a processing liquid supplying unit having a nozzle for discharging liquid therethrough toward the main surface of the substrate held on the substrate holding unit to supply the liquid onto the main surface of the substrate, the processing liquid supply including a chemical supply that supplies a chemical liquid onto the main surface of the substrate and a rinse liquid supply that supplies a rinse liquid onto the main surface of the substrate (see Sakurai Fig. 1, ref.#15 and 25); a humidified gas supplying unit for supplying humidified gas with a humidity higher than a humidity within the chamber onto the main surface of the substrate held on the substrate holding unit (see Sakurai Fig. 1, ref.#9 and 11; paragraph [0019] and [0059]); and a controller for controlling the liquid supplying unit and the humidified gas supplying unit (see Sakurai Fig. 1, ref.#38), wherein the controller is arranged to execute a step of supplying the chemical liquid onto the main surface of the substrate by the chemical supply and a rinse liquid supply (see Sakurai paragraphs [0026], [0066]-[0075]), a humidified gas supplying step of supplying , by the humidified gas supplying unit, humidified gas with a humidity higher than the humidity within the chamber onto the main surface of the substrate (see Sakurai paragraphs [0019], [0059], [0064]-[0066]), and a drying step of the substrate after the rinse supply to spin off the liquid component from the main surface of the substrate (see Sakurai paragraphs [0076]-[0077]).
Sakurai does not explicitly disclose another liquid supply through a nozzle where the controller is further arranged to supply said liquid through the nozzle toward the supply region where the chemical liquid is to be supplied on the main surface of the substrate prior to the supply of the chemical liquid.  It is known in the art that substrate processing apparatuses and methods include liquid supplies and 
 Regarding the recitation that the controller is further arranged to start the humidified gas supplying step before a start of the neutralizing liquid supplying step and to end the humidified gas supplying step at a predetermined termination timing after the start of the neutralizing liquid supplying step and before the spin drying step, Sakurai discloses that the humidified gas supplying step is started before the start of the liquid discharging step (see Sakurai paragraphs [0059]-[0060]).  In addition, the selection of the start and termination of the humidified gas step is within the skill of one of ordinary skill in the art (see Sakurai paragraphs [0057]-[0060] where the humidity is adjusted after the wafer is placed on the holder and prior to processing).  While Sakurai does not explicitly disclose that the humidified gas supplying step is ended at a predetermined termination timing after the start of the liquid discharging step and before the drying step, selection of the termination of the humidified gas step is within one of ordinary skill in the art.  Furthermore, Sakurai discloses that the drying step is to decrease the humidity near the wafer in order to shorten the drying time (see Sakurai paragraph [0077]) and one of ordinary skill in the art at the time of filing would understand said disclosure as disclosing termination of the humidified gas before the drying step in order to shorten the drying time.
While Sakurai discloses that the substrate is rotated during processing, Sakurai does not explicitly disclose that the substrate is rotated during the drying step.  Spin drying is well known in the art and does not provide patentable significance (see, e.g., Baldy paragraph [0056] and Matsuda col. 5, lines 44-50).  It would have been obvious to one of ordinary skill in the art at the time of filing to include spin drying in the drying step as is well known in the art to improve drying.
While Sakurai discloses that the chamber includes a ceiling that defines a space in which the substrate holder is accommodated (see Sakurai Fig. 1, ref.#1) and that the humidified gas is supplied while rotating the substrate around the predetermined axis (see Sakurai paragraphs [0060]-[0064] where the chamber is humidified while processing/rotating the substrate), the combination of Sakurai, Sellmer, Baldy and Matsuda does not explicitly disclose that the humidified gas supply and the humidified gas supplying step comprises a step of discharging the humidified gas through a humidified gas nozzle accommodated within the chamber toward the main surface of the substrate and radially along the main surface of the substrate thereby forming in a vicinity of the main surface of the substrate, a gas flow of the humidified gas flowing along the main surface of the substrate. Use of gas nozzles accommodated within a chamber to supply humidified gas at a position closer to the main surface of the substrate held on a substrate holder is known in the art (see Hinode paragraphs [0161]-[0162] and Koike Fig. 3, ref.#11, paragraph [0043] where Hinode discloses that it is known to supply humidified gas radially and Koike discloses the gas nozzle supplying humidified gas toward the main surface of the substrate and where combining known elements is prima facie obvious – see MPEP 2143(I)(A)).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a humidified gas nozzle to supply humidified gas onto the substrate surface as disclosed by Hinode/Koike and the results would have been predictable (supply of humidified gas) (see MPEP 2143(I)(B) where simple substitution of one known equivalent element for another is prima facie obvious).


Claims 7, 9, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2012/0067847 to Sakurai et al. in view of U.S. Patent App. Pub. No. 2010/0012157 to Sellmer, U.S. Patent App. Pub. No. 2008/0196835 to Baldy et al., U.S. Patent No. 6,494,220 to Matsuda et al., U.S. Patent App. Pub. No. 2014/0231012 to Hinode et al. and U.S. Patent App. Pub. No. 2003/0066549 to Noda et al.
As to claim 7, Sakurai discloses a substrate processing method arranged to process a substrate using processing liquid (see Sakurai Abstract), the method comprising: a processing liquid discharging step of discharging liquid through a nozzle toward a predetermined supply region on the main surface of a substrate held on a substrate holder within a chamber, the processing liquid discharging step including a step of supplying a chemical liquid onto the main surface of the substrate and a step of supplying a rinse liquid onto the main surface of the substrate (see Sakurai Fig. 1, wafer 36 on holder 4 in chamber 1 with liquid dispense nozzle 15; paragraphs [0026], [0066]-[0075]); a humidified gas supplying step of supplying humidified gas having a humidity higher than a humidity within the chamber onto the main surface of the substrate (see Sakurai paragraphs [0019], [0059], [0064]-[0066]); and a drying step of the substrate after the processing liquid discharging step to spin off the liquid component from the main surface of the substrate (see Sakurai paragraphs [0076]-[0077]) wherein the humidified gas supplying step is started before the start of the liquid discharging step (see Sakurai paragraphs [0059]-[0060]).  
Sakurai does not explicitly disclose a liquid supplying step of discharging a liquid through a nozzle toward a region including the supply region prior to the processing liquid discharging step.  It is known in the art that substrate processing methods include multiple steps, including pre-rinse steps prior to the etching of a substrate (see, e.g., Sellmer paragraph [0025]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include a pre-rinse step prior to etching as is known in the art to clean the wafer prior to etching as disclosed by Sellmer where Sellmer discloses that the liquid can be water (read as neutralizing liquid).  
While the combination of Sakurai and Sellmer does not explicitly disclose that the humidified gas supplying step is ended at a predetermined termination timing before the start of the neutralizing liquid supplying step and before the drying step, selection of the start and termination of the humidified 
While the combination of Sakurai and Sellmer discloses that the substrate is rotated during processing, Sakurai does not explicitly disclose that the substrate is rotated during the drying step.  Spin drying is well known in the art and does not provide patentable significance (see, e.g., Baldy paragraph [0056] and Matsuda col. 5, lines 44-50).  It would have been obvious to one of ordinary skill in the art at the time of filing to include spin drying in the drying step as is well known in the art to improve drying.
Regarding the recitation “to remove electrical charges carried on the substrate,” it is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages. Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art (see Leinoff v. Louis Milona & Sons, Inc., 220 USPQ 845 (CAFC 1984)).
While Sakurai discloses that the chamber includes a ceiling that defines a space in which the substrate holder is accommodated (see Sakurai Fig. 1, ref.#1) and that the humidified gas is supplied while rotating the substrate around the predetermined axis (see Sakurai paragraphs [0060]-[0064] where the chamber is humidified while processing/rotating the substrate), the combination of Sakurai, Sellmer, Baldy and Matsuda does not explicitly disclose that the humidified gas is supplied through a second nozzle accommodated within the chamber toward the main surface of the substrate and concurrently radially along the main surface of the substrate and the second nozzle discharges the humidified gas at a position closer to the main surface of the substrate held on the substrate holder 
As to claim 9, Sakurai discloses a substrate processing method arranged to process a substrate using processing liquid (see Sakurai Abstract), the method comprising: a processing liquid discharging step of discharging liquid through a nozzle toward a predetermined supply region on the main surface of a substrate held on a substrate holder within a chamber, the processing liquid discharging step including a step of supplying a chemical liquid onto the main surface of the substrate and a step of supplying a rinse liquid onto the main surface of the substrate (see Sakurai Fig. 1, wafer 36 on holder 4 in chamber 1 with liquid dispense nozzle 15; paragraphs [0026], [0066]-[0075]); a humidified gas supplying step of supplying humidified gas having a humidity higher than a humidity within the chamber onto the main surface of the substrate (see Sakurai paragraphs [0019], [0059], [0064]-[0066]); and a drying step of the substrate after the processing liquid discharging step to spin off the liquid component from the main surface of the substrate (see Sakurai paragraphs [0076]-[0077]) wherein the humidified gas supplying step is started before the start of the liquid discharging step (see Sakurai paragraphs [0059]-[0060]).  
Sakurai does not explicitly disclose a liquid supplying step of discharging a liquid through a nozzle toward a region including the supply region prior to the processing liquid discharging step.  It is 
While the combination of Sakurai and Sellmer does not explicitly disclose that the humidified gas supplying step is ended at a predetermined termination timing before the start of the neutralizing liquid supplying step and before the drying step, selection of the start and termination of the humidified gas step is within one of ordinary skill in the art (see Sakurai paragraphs [0057]-[0060] where the humidity is adjusted after the wafer is placed on the holder and prior to processing).  Furthermore, Sakurai discloses that the drying step is to decrease the humidity near the wafer in order to shorten the drying time (see Sakurai paragraph [0077]) and one of ordinary skill in the art at the time of filing would understand said disclosure as disclosing termination of the humidified gas before the drying step in order to shorten the drying time.
While the combination of Sakurai and Sellmer discloses that the substrate is rotated during processing, Sakurai does not explicitly disclose that the substrate is rotated during the drying step.  Spin drying is well known in the art and does not provide patentable significance (see, e.g., Baldy paragraph [0056] and Matsuda col. 5, lines 44-50).  It would have been obvious to one of ordinary skill in the art at the time of filing to include spin drying in the drying step as is well known in the art to improve drying.
Regarding the recitation “to remove electrical charges carried on the substrate,” it is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages. Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art (see Leinoff v. Louis Milona & Sons, Inc., 220 USPQ 845 (CAFC 1984)).
While Sakurai discloses that the chamber includes a ceiling that defines a space in which the substrate holder is accommodated (see Sakurai Fig. 1, ref.#1) and that the humidified gas is supplied while rotating the substrate around the predetermined axis (see Sakurai paragraphs [0060]-[0064] where the chamber is humidified while processing/rotating the substrate), the combination of Sakurai, Sellmer, Baldy and Matsuda does not explicitly disclose that the humidified gas is supplied through a gas discharge port with an opposing surface, facing the entire area of the main surface of the substrate, of an opposing member accommodated within the chamber onto a region including the supply region on the main surface of the substrate where the opposing surface is positioned closer to the main surface of the substrate than the ceiling and the gas discharge port can discharge the humidified gas at a position closer to the main surface of the substrate held on the substrate holder than the ceiling.  Use of gas nozzles accommodated within a chamber to supply humidified gas at a position closer to the main surface of the substrate held on a substrate holder is known in the art (see Hinode paragraphs [0161]-[0162] and Noda Fig. 1, ref.#5 and paragraph [0060]).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a second humidified gas nozzle to supply humidified gas as disclosed by Hinode/Noda and the results would have been predictable (supply of humidified gas) (see MPEP 2143(I)(A) where combining prior art elements according to known methods to yield predictable results is prima facie obvious).  Noda also discloses that the gas discharge port can be from an opposing surface, facing the entire area of the main surface of the substrate, of an opposing member accommodated within the chamber onto a region including the supply region on the main surface of the substrate where the opposing surface is positioned closer to the main surface of the substrate than the ceiling and the gas discharge port can discharge the humidified gas at a position closer to the main surface of the substrate held on the substrate holder than the ceiling (see Noda Fig. 1, ref.#5 and paragraph [0060]).
As to claim 16, Sakurai discloses a substrate processing apparatus arranged to process a substrate using processing liquid (see Sakurai Abstract), the apparatus comprising: a chamber (see Sakurai Fig. 1, ref.#1); a substrate holding unit accommodated within the chamber to hold a substrate (see Sakurai Fig. 1, ref.#4); a rotating unit for rotating the substrate held on the substrate holding unit about a predetermined rotational axis (see Sakurai Fig. 1, ref.#3); a processing liquid supplying unit having a nozzle for discharging liquid therethrough toward the main surface of the substrate held on the substrate holding unit to supply the liquid onto the main surface of the substrate, the processing liquid supply including a chemical supply that supplies a chemical liquid onto the main surface of the substrate and a rinse liquid supply that supplies a rinse liquid onto the main surface of the substrate (see Sakurai Fig. 1, ref.#15 and 25); a humidified gas supplying unit for supplying humidified gas with a humidity higher than a humidity within the chamber onto the main surface of the substrate held on the substrate holding unit (see Sakurai Fig. 1, ref.#9 and 11; paragraph [0019] and [0059]); and a controller for controlling the liquid supplying unit and the humidified gas supplying unit (see Sakurai Fig. 1, ref.#38), wherein the controller is arranged to execute a step of supplying the chemical liquid onto the main surface of the substrate by the chemical supply and a rinse liquid supply (see Sakurai paragraphs [0026], [0066]-[0075]), a humidified gas supplying step of supplying , by the humidified gas supplying unit, humidified gas with a humidity higher than the humidity within the chamber onto the main surface of the substrate (see Sakurai paragraphs [0019], [0059], [0064]-[0066]), and a drying step of the substrate after the rinse supply to spin off the liquid component from the main surface of the substrate (see Sakurai paragraphs [0076]-[0077]).
Sakurai does not explicitly disclose another liquid supply through a nozzle where the controller is further arranged to supply said liquid through the nozzle toward the supply region where the chemical liquid is to be supplied on the main surface of the substrate prior to the supply of the chemical liquid.  It is known in the art that substrate processing apparatuses and methods include liquid supplies and 
 Regarding the recitation that the controller is further arranged to start the humidified gas supplying step before a start of the neutralizing liquid supplying step and to end the humidified gas supplying step at a predetermined termination timing after the start of the neutralizing liquid supplying step and before the spin drying step, Sakurai discloses that the humidified gas supplying step is started before the start of the liquid discharging step (see Sakurai paragraphs [0059]-[0060]).  In addition, the selection of the start and termination of the humidified gas step is within the skill of one of ordinary skill in the art (see Sakurai paragraphs [0057]-[0060] where the humidity is adjusted after the wafer is placed on the holder and prior to processing).  While Sakurai does not explicitly disclose that the humidified gas supplying step is ended at a predetermined termination timing after the start of the liquid discharging step and before the drying step, selection of the termination of the humidified gas step is within one of ordinary skill in the art.  Furthermore, Sakurai discloses that the drying step is to decrease the humidity near the wafer in order to shorten the drying time (see Sakurai paragraph [0077]) and one of ordinary skill in the art at the time of filing would understand said disclosure as disclosing termination of the humidified gas before the drying step in order to shorten the drying time.
While Sakurai discloses that the substrate is rotated during processing, Sakurai does not explicitly disclose that the substrate is rotated during the drying step.  Spin drying is well known in the art and does not provide patentable significance (see, e.g., Baldy paragraph [0056] and Matsuda col. 5, lines 44-50).  It would have been obvious to one of ordinary skill in the art at the time of filing to include spin drying in the drying step as is well known in the art to improve drying.
While Sakurai discloses that the chamber includes a ceiling that defines a space in which the substrate holder is accommodated (see Sakurai Fig. 1, ref.#1) and that the humidified gas is supplied while rotating the substrate around the predetermined axis (see Sakurai paragraphs [0060]-[0064] where the chamber is humidified while processing/rotating the substrate), the combination of Sakurai, Sellmer, Baldy and Matsuda does not explicitly disclose that the humidified gas supply step and the humidified gas supply is supplied through a second nozzle accommodated within the chamber toward the main surface of the substrate and radially along the main surface of the substrate and the second nozzle discharges the humidified gas at a position closer to the main surface of the substrate held on the substrate holder than the ceiling.  Use of gas nozzles accommodated within a chamber to supply humidified gas at a position closer to the main surface of the substrate held on a substrate holder is known in the art (see Hinode paragraphs [0161]-[0162] and Noda Fig. 1, ref.#5 and paragraph [0060] where Hinode discloses that it is known to supply humidified gas radially and Noda discloses the gas nozzle supplying humidified gas toward the main surface of the substrate and where combining known elements is prima facie obvious – see MPEP 2143(I)(A)).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a second humidified gas nozzle to supply humidified gas as disclosed by Hinode/Noda and the results would have been predictable (supply of humidified gas) (see MPEP 2143(I)(A) where combining prior art elements according to known methods to yield predictable results is prima facie obvious).
As to claim 18, Sakurai discloses a substrate processing apparatus arranged to process a substrate using processing liquid (see Sakurai Abstract), the apparatus comprising: a chamber (see Sakurai Fig. 1, ref.#1); a substrate holding unit accommodated within the chamber to hold a substrate (see Sakurai Fig. 1, ref.#4); a rotating unit for rotating the substrate held on the substrate holding unit about a predetermined rotational axis (see Sakurai Fig. 1, ref.#3); a processing liquid supplying unit having a nozzle for discharging liquid therethrough toward the main surface of the substrate held on the 
Sakurai does not explicitly disclose another liquid supply through a nozzle where the controller is further arranged to supply said liquid through the nozzle toward the supply region where the chemical liquid is to be supplied on the main surface of the substrate prior to the supply of the chemical liquid.  It is known in the art that substrate processing apparatuses and methods include liquid supplies and multiple steps, including a pre-rinse liquid supply and step prior to the etching of a substrate (see, e.g., Sellmer paragraph [0025]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include a pre-rinse supply and step prior to etching as is known in the art to clean the wafer prior to etching as disclosed by Sellmer where Sellmer discloses that the liquid can be water (read as neutralizing liquid).
 Regarding the recitation that the controller is further arranged to start the humidified gas supplying step before a start of the neutralizing liquid supplying step and to end the humidified gas supplying step at a predetermined termination timing after the start of the neutralizing liquid supplying step and before the spin drying step, Sakurai discloses that the humidified gas supplying step is started before the start of the liquid discharging step (see Sakurai paragraphs [0059]-[0060]).  In addition, the selection of the start and termination of the humidified gas step is within the skill of one of ordinary skill in the art (see Sakurai paragraphs [0057]-[0060] where the humidity is adjusted after the wafer is placed on the holder and prior to processing).  While Sakurai does not explicitly disclose that the humidified gas supplying step is ended at a predetermined termination timing after the start of the liquid discharging step and before the drying step, selection of the termination of the humidified gas step is within one of ordinary skill in the art.  Furthermore, Sakurai discloses that the drying step is to decrease the humidity near the wafer in order to shorten the drying time (see Sakurai paragraph [0077]) and one of ordinary skill in the art at the time of filing would understand said disclosure as disclosing termination of the humidified gas before the drying step in order to shorten the drying time.
While Sakurai discloses that the substrate is rotated during processing, Sakurai does not explicitly disclose that the substrate is rotated during the drying step.  Spin drying is well known in the art and does not provide patentable significance (see, e.g., Baldy paragraph [0056] and Matsuda col. 5, lines 44-50).  It would have been obvious to one of ordinary skill in the art at the time of filing to include spin drying in the drying step as is well known in the art to improve drying.
While Sakurai discloses that the chamber includes a ceiling that defines a space in which the substrate holder is accommodated (see Sakurai Fig. 1, ref.#1) and that the humidified gas is supplied while rotating the substrate around the predetermined axis (see Sakurai paragraphs [0060]-[0064] where the chamber is humidified while processing/rotating the substrate), the combination of Sakurai, Sellmer, Baldy and Matsuda does not explicitly disclose that the humidified gas is supplied through a gas .

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2012/0067847 to Sakurai et al. in view of U.S. Patent App. Pub. No. 2010/0012157 to Sellmer, U.S. Patent App. Pub. No. 2008/0196835 to Baldy et al., U.S. Patent No. 6,494,220 to Matsuda et al., U.S. Patent App. Pub. No. 2014/0231012 to Hinode et al. and JP2012-037770A to Koike (see machine translation) as applied to claims 1 and 10 above, and further in view of U.S. Patent No. 9,136,104 to Chuuman et al.
Sakurai, Sellmer, Baldy, Matsuda, Hinode and Koike are relied upon as discussed above with respect to the rejection of claims 1 and 10.
As to claims 19 and 20, the combination of Sakurai, Sellmer, Baldy and Matsuda does not explicitly disclose that the pre-rinsing liquid is carbonated water.  Chuuman discloses that carbonated water is a known rinsing liquid for cleaning substrates (see Chuuman Abstract).  It would have been obvious to one of ordinary skill in the art at the time of filing to use carbonated water as the rinsing and pre-rinsing liquid as disclosed by Chuuman since Chuuman discloses that using carbonated water prevents metal impurities from adhering to wafer surfaces in a rinsing treatment as well as  cleaning without causing any residue and prevents problems such as static generating in a rinsing treatment and manufactures semiconductor products having higher qualities (see Chuuman col. 2, line 59 –col. 3, line 11).

Claims 21, 22, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2012/0067847 to Sakurai et al. in view of U.S. Patent App. Pub. No. 2010/0012157 to Sellmer, U.S. Patent App. Pub. No. 2008/0196835 to Baldy et al., U.S. Patent No. 6,494,220 to Matsuda et al., U.S. Patent App. Pub. No. 2014/0231012 to Hinode et al. and JP2012-037770A to Koike (see machine translation) as applied to claims 1, 7, 10 and 16 above, and further as evidenced by U.S. Patent App. Pub. No. 2010/0018332 to Moriya et al.
Sakurai, Sellmer, Baldy, Matsuda, Hinode and Koike are relied upon as discussed above with respect to the rejection of claims 1, 7, 10 and 16.
As to claims 21, 22, 24 and 25, Sakurai discloses that the humidified gas is an inert gas, such as nitrogen (see Sakurai paragraphs [0018]-[0022], [0055], [0057]).  Moriya discloses that it is known in the .

Claims 22, 23, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2012/0067847 to Sakurai et al. in view of U.S. Patent App. Pub. No. 2010/0012157 to Sellmer, U.S. Patent App. Pub. No. 2008/0196835 to Baldy et al., U.S. Patent No. 6,494,220 to Matsuda et al., U.S. Patent App. Pub. No. 2014/0231012 to Hinode et al. and U.S. Patent App. Pub. No. 2003/0066549 to Noda et al. as applied to claims 7, 9, 16 and 18 above, and further as evidenced by U.S. Patent App. Pub. No. 2010/0018332 to Moriya et al.
Sakurai, Sellmer, Baldy, Matsuda, Hinode and Noda are relied upon as discussed above with respect to the rejection of claims 7, 9, 16 and 18.
As to claims 22, 23, 25 and 26, Sakurai discloses that the humidified gas is an inert gas, such as nitrogen (see Sakurai paragraphs [0018]-[0022], [0055], [0057]).  Moriya discloses that it is known in the art to control the water vapor when controlling humidity (see Moriya paragraph [0020]) and it would have been obvious to one of ordinary skill in the art at the time of filing to add/reduce water vapor to the inert gas of Sakurai as is well known in the art of controlling humidity.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 5, 7, 10, 13, 14 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument as Koike is relied upon as discussed above with respect to the newly added amendments.
Applicant's arguments filed October 12, 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments to Hinode, Hinode discloses that surface of the substrate is covered with the airflow of the humidifying gas (see, e.g., Hinode paragraph [0034]) and could be considered as disclosing that the humidified gas is blown onto a region including the supply region on the main surface of the substrate).  Furthermore, to the extent that it could be argued that the humidified gas is not supplied onto the substrate surface, Koike and Noda disclose that humidified gas nozzles that are directed to the surface of a substrate are known in the art, and simple substitution of one known equivalent element for another is prima facie obvious (supply of humidified gas to a substrate surface).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Noda is not relied upon for the disclosure of a rotating or removing electrical charges.  Noda is relied upon for the disclosure that humidified gas supply nozzles to supply humidified gas is known in the art.  The primary reference Sakurai is relied upon for the disputed recitations as discussed in the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714